DETAILED ACTION
	Claims 1-19 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Objections
Claim 10 is objected to because of the following informalities:   
Claim 10, line 7, recites “A286Fand” that should be “A286F and.”
Regarding claim 2 and claims depending therefrom, the specification, para. [00102], states: “When used with reference to a cell, the term "recombinant" indicates that the cell has been modified by the introduction of a heterologous nucleic acid or protein or has been modified by alteration of a native nucleic acid or protein, or that the cell is derived from a cell so modified and that the derived cell comprises the modification.” The only reasonable interpretation of claim 2 is that the recited “XylR protein variant” is expressed from a heterologous nucleic acid in the recited “recombinant host cell.” However, the same should be made explicit in claim 2.  Claims depending from claim 2 are also objected to for this reason being claims 3-6 and 15-19.
Appropriate correction is required.

Claim Interpretation
	Claim 1 recites a XylR protein variant has at least one mutation at a position recited and claim 7 depending from claim 1 recites “the XylR protein variant has 90% sequence identity to SEQ ID NO: 1.”  Dependent claim 7 is interpreted as reciting that unrecited positions of SEQ ID NO: 1 can vary since claim 7 recites that up to 10% of positions of SEQ ID NO: 1 total can be substituted.  As such, claim 1 is not interpreted as having any required minimum percent identity to SEQ ID NO: 1.
	Regarding recitation of a XylR protein variant, a product such as an XylR protein variant is not limited by any requirement for being made by any process including any act of mutagenesis or manipulation of an encoding DNA.  See MPEP 2113. 

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 13-19) and species of L146R and R121C for claim 12 as substitutions in the reply filed on 05/19/2022 is acknowledged.  The traversal is on the ground(s) that “The Examiner cites Uniprot AOA176XA69 for allegedly disclosing an XyIR variant having 90% sequence identity to SEQ ID NO: 1 and having the L89S mutation. However, it is unclear why this should break unity of dependent claims 10, 11 and 12.”  This is not found persuasive because showing that claim 1 is anticipated indicates that the claims do not all share the same special technical feature wherein each mutation position recited in the alternative is a sperate technical feature wherein claims 10, 11 and 12 do not all recite the same special technical feature (i.e. same position of substitution).
The requirement is still deemed proper and is therefore made FINAL.
	In the interest of compact substitution, claim 10 is examined since claim 10 recites L89K and L112R.  Further, claims 11-12 are not withdrawn at this time with respect to additional substitutions at positions 121 and 363 such that Groups I and II are rejoined; however, the election of a species requiring the mutation L146R remains of record.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank, Accession No. WP_097451202.1, 2017, www.ncbi.nlm.gov.
	GenBank WP_097451202.1 (Db) discloses a xylose operon transcription regulator XylR from Escherichia coli having over 99% identity with SEQ ID NO: 1 and a mutation E337K relative to recited SEQ ID NO: 1 (Qy) as shown in the following alignment:

    PNG
    media_image1.png
    573
    638
    media_image1.png
    Greyscale

The claims are anticipated for these reasons.

Claim(s) 1 and 9, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uniprot, Accession No. A0A2N7QNM0, Apr. 2018, www.uniprot.org.
Uniprot A0A2N7QNM0 (Db) discloses a xylose operon regulatory protein, that is identified as an XylR protein, from Dyella sp. AD56 having a mutation E337H relative to recited SEQ ID NO: 1 (Qy) as shown in the following alignment:

    PNG
    media_image2.png
    568
    639
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 7-8, 11-13 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2016/0362456 A1) further in view of GenBank, Accession No. WP_097451202.1, 2017, www.ncbi.nlm.gov.
Wang et al., abstract, teach:
The present invention relates to increasing xylose utilization in industrial microbe by inducing mutations in the regulator genes, crp and xylR. Thus the invention is directed to isolated nucleic acid sequences that encode mutations in the crp gene and the xylR gene and recombinant bacterium that express mutated CRP and XylR. In some embodiments, the mutation results in a point mutation at residue 142 of the CRP protein and/or at point mutation at residues 121, 182 and/or 363 of the XylR protein (based on the protein sequences in E. coli). The invention also includes methods of using the recombinant bacterium.
Wang et al., in the claims, teach:
4. A recombinant bacterium expressing a mutated XylR protein.
5. The recombinant bacterium of claim 4, wherein the mutated XylR protein comprises at least one mutation selected from the group consisting of: a point mutation substituting arginine-121, a point mutation substituting proline-182, and a point mutation substituting proline-363.
“Methods for increasing xylose utilization in microbes and for improved chemical production from woody biomass are also included. The methods for increasing xylose utilization comprises mutating the microbial genomes of the microbes to produce at least one protein selected from the group consisting of: a CRP protein with a point mutation substituting glycine-142, a XylR protein with a point mutation substituting arginine-121, a XylR protein with a point mutation substituting proline-182, and a XylR protein with a point mutation substituting proline-363.” Wang et al., para. [0012].”
“The term “woody biomass” as used herein refers to cellulosic and lignocellulosic biomass.” Wang et al., para. [0029]. “The present invention arises from the discovery that mutations in the xylR gene of industrial microbes can result in increased xylose catabolism and/or utilization, even in the presence of glucose.” Wang et al., para. [0033].
“The invention is also directed to methods of generating the recombinant bacterium. In preferred embodiments, the mutations in the crp gene or the xylR gene are introduced into the microbial genome of the recombinant bacterium through homologous recombination. Accordingly, the mutated CRP proteins and XylR proteins are expressed from the microbial genome rather than plasmids containing the mutated crp gene or the mutated xylR gene.” Wang et al., para. [0035].
The ”wild-type” XylR taught as SEQ ID NO: 13 of Wang et al. is identical to recited SEQ ID NO: 1. Wang et al., Table 3.
“In another example, the microbe's XylR protein must have least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% coverage of SEQ ID NO:13 and also has an arginine at the residue corresponding to residue 121 of SEQ ID NO:13 and/or a proline at the residue corresponding to residue 363 of SEQ ID NO:13.” Wang et al., para. [0044]. “The nucleic acid may also encode a mutated XylR protein, wherein the corresponding wild type XylR protein has a protein sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% coverage of SEQ ID NO:13 and also has an arginine at the residue corresponding to residue 121 of SEQ ID NO:13 or a proline at the residue corresponding to residue 363 of SEQ ID NO:13.” Wang et al., para. [0047].
“The point mutations in xylR (R121C and P363S) led to upregulation of xylose catabolic pathway and rates (FIGS. 2, 6 and 7).” Wang et al., para. [0066].
	However, Wang et al. do not teach a variant XylR protein expressed in embodiments the recombinant bacterium (e.g. E. coli) of Wang et al. having a mutation at E337 in addition to mutations R121C and/or P363S as taught by Wang et al.
As discussed, Wang et al. teach an XylR protein having SEQ ID NO: 13 of Wang et al. that is identical to recited SEQ ID NO: 1.  However, Wang et al. expressly teach that the XylR protein to which mutations R121C and/or P363S are made need not be 100% identical to recited SEQ ID NO: 1 (SEQ ID NO: 13 of Wang et al.) but includes other “corresponding wild type XylR protein has a protein sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% coverage of SEQ ID NO:13 and also has an arginine at the residue corresponding to residue 121 of SEQ ID NO:13 or a proline at the residue corresponding to residue 363 of SEQ ID NO:13.” Wang et al., para. [0047].
As such, Wang et al., teach the following:
1) Wang et al. recognize the existence of other “wild-type” XylR sequences other than recited SEQ ID NO: 1 (SEQ ID NO: 13 of Wang et al.); and
2) Wang et al. suggest that such other wild-type XylR sequences can be used in embodiments of Wang et al. provided that other “corresponding wild type XylR protein has a protein sequence with at least 90%, at least 91%, at least 92%, at least 93%, at least 94%, at least 95%, at least 96%, at least 97%, at least 98%, or at least 99% coverage of SEQ ID NO:13 and also has an arginine at the residue corresponding to residue 121 of SEQ ID NO:13 or a proline at the residue corresponding to residue 363 of SEQ ID NO:13.”
As discussed above, GenBank WP_097451202.1 teach a wild-type E. coli XylR sequence identical to recited SEQ ID NO: 1 (SEQ ID NO: 13 of Wang et al.) except having a E337K mutation relative to recited SEQ ID NO: 1 and having “an arginine at the residue corresponding to residue 121 of SEQ ID NO:13 or a proline at the residue corresponding to residue 363 of SEQ ID NO:13” of Wang et al.
In view of the explicit teachings of Wang et al. that other wild-type XylR sequences can be used, at the time of filing an ordinarily skilled artisan would have been motived to utilize any wild-type XylR sequence having over 99% identity to SEQ ID NO: 13 of Wang et al. (recited SEQ ID NO: 1) and make the mutations R121C and/or P363S thereto and employ the same in embodiments of Wang et al. including the wild-type XylR sequence taught by GenBank WP_097451202.1.  An ordinarily skilled artisan at the time of filing would have been motivated to do the same since Wang et al. directly instructs that the use of other wild-type XylR sequences having at least 99% identity to SEQ ID NO: 13 of Wang et al. are expressly suitable for adaptation to embodiments with a reasonable expectation of success.
Regarding claims 3 and 13, Wang et al. expressly teach that such XylR sequence with mutations R121C and/or P363S increases xylose utilization in the presence of xylose and glucose as to confer improved growth on recombinant host cell expressing such XylR protein in comparison to a host cell expressing SEQ ID NO: 13 of Wang et al. (recited SEQ ID NO: 1). For example, “The E. coli TG114 is an industrial lactate producer with an excellent performance to convert glucose into D-lactate. However, when using glucose-xylose mixtures (each 50 g/L) as its fermentation substrates, it was only able to use less than 10 g/L xylose and 40 g/L xylose was a waste for its lactate fermentation (FIG. 7A). After xylR SNPs (R121C and P363S) were introduced into TG114, the strain LN23 was able to use more than 40 g/L xylose under the same fermentation condition (FIG. 7A). This led to improved cell growth (FIG. 7B) and D-lactate production (FIG. 7C).” Wang et al., para. [0065]. The preceding is considered to meet the features of claims 3 and 13.
Regarding claims 18-19, Wang et al., paras. [0029] and [0033], directly indicate that embodiments (i.e. recombinant E. coli expressing a xylR variant) consistent with the teachings of Wang et al.  are intended to be cultured on media from a cellulosic biomass containing glucose and xylose.


Claim(s) 1-8, 11-13, 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. 2016/0362456 A1) and GenBank WP_097451202.1 as applied to claims 1-3, 7-8, 11-13 and 18-19 above, and further in view of Sanchez-Riera et al. (U.S. 2010/0274033 A1).
	The features of claims 1-3, 7-8, 11-13 and 18-19 taught by Wang et al. and GenBank WP_097451202.1 are discussed above.  Regarding recitation of culturing in a medium comprising xylose a recombinant E. coli cell producing a C5-C14 fatty acid methyl ester and expressing a heterologous ester synthase, the “present invention relates to the bio-based chemical production from woody biomass using recombinant industrial microbes such as Escherichia coli.” Wang et al., para. [0003].  As such, the recombinant E. coli taught by Wang et al. are modified to have increased co-utilization of glucose and xylose specifically for production of a bio-based chemical and not merely to increase the growth rate of such E. coli.   Wang et al. do not appear to specify any specific bio-based product; however, E. coli engineered to make many such products are known in the prior art. 
	Sanchez-Riera et al., in the claims, teach:
1. A method of producing a fatty acid ester, the method comprising culturing a genetically engineered microorganism in the absence of exogenous alcohol, wherein the microorganism is genetically engineered to produce an alcohol, a fatty acid, and at least one ester synthase.
2. The method of claim 1, further comprising the step of isolating the fatty acid ester.
The carbon source use for fatty acid ester production can be xylose.  Sanchez-Riera et al., para. [0110].  “In some embodiments, the fatty acid ester is a fatty acid methyl ester.” Sanchez-Riera et al., para. [0046]. “In another aspect, the invention features a method of producing a fatty acid ethyl ester by culturing a genetically engineered microorganism in the absence of exogenous alcohol, wherein the microorganism is genetically engineered to produce a fatty acid and at least one ester synthase.” Sanchez-Riera et al., para. [0046].  
“In some embodiments, the microorganism is a recombinant E. coli cell.” Sanchez-Riera et al., para. [0035].  “One exemplary method includes increasing the expression of, or expressing more active forms of, one or more ester synthases (EC 2.3.1.20, 2.3.1.75).” Sanchez-Riera et al., para. [0234]. “Additional sources of heterologous DNA sequence encoding ester synthesis proteins that can be used in fatty ester production include, but are not limited to, Mortierella alpina (e.g., ATCC 32222), Cryptococcus curvatus (also referred to as Apiotricum curvatum), Alcanivorax jadensis (for example T9T=DSM 12718=ATCC 700854), Acinetobacter sp. HO1-N, (e.g., ATCC 14987) and Rhodococcus opacus (e.g., PD630, DSMZ 44193).” Sanchez-Riera et al., para. [0236]. “In another embodiment, the fatty ester is the methyl ester of C18:1. In another embodiment, the fatty ester is the ethyl ester of C16:1. In another embodiment, the fatty ester is the methyl ester of C16:1,” which are all C5-C24 fatty acid methyl esters.  Sanchez-Riera et al., para. [0272].
Wang et al. do not teach culturing a recombinant E. coli expressing at least one heterologous  ester synthase (i.e. a heterologous fatty acid derivative biosynthetic enzyme) for producing a C5-C24 fatty acid methyl ester when cultured.  However, as discussed, Wang et al. expressly teach that embodiment E. coli host cells consistent with the teachings of Wang et al. produce a bio-based chemical.  Sanchez-Riera et al. teach that one such bio-based chemical includes fatty acid methyl esters that can be produced by, inter alia, further modifying E. coli to express a heterologous ester synthase.  As such, at the time of filing an ordinarily skilled artisan would have been motivated to modify embodiments of Wang et al., including as discussed above expressing the XylR protein as taught in GenBank WP_097451202.1 having substitutions R121C and/or P363S, to further have a heterologous ester synthase to produce a desirable bio-based chemical including a fatty ester being methyl ester of C16:1 since, as discussed, the purpose of the recombinant E. coli of Wang et al. is to produce a desirable bio-based chemical from a combination of xylose and glucose wherein Sanchez-Riera et al. teach that expression of a heterologous ester synthase beneficially accomplishes the production of desirable fatty ester being methyl ester of C16:1 when appropriately cultured. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 13 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claim(s) recite(s) a genus of XylR protein variants that includes naturally-occurring XylR proteins. This judicial exception is not integrated into a practical application because the claims do not recite any additional limitations that can be considered to be a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements.
MPEP 2106(III) directs that claims drawn to 1) a composition of matter (step 1), 2) a law of nature or a natural phenomenon or a product of nature (step 2A) and 3) lacking recitation of additional elements that make the claims directed to significantly more than a judicial exception (step 2B) are ineligible for patenting under 35 U.S.C. 101.  See MPEP 2106(III), flow chart.  Step 2A into two prongs as set forth in MPEP 2106.04(II)(A).
“If the claim includes a nature-based product that does not exhibit markedly different characteristics from its naturally occurring counterpart in its natural state, then the claim recites a "product of nature" exception, and requires further analysis in Step 2A Prong Two to determine whether the claim as a whole integrates the exception into a practical application.”  MPEP 2106.04(c).  “It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.”  MPEP 2106.04(b)(II).  
“The markedly different characteristics analysis is part of Step 2A Prong One, because the courts use this analysis to identify product of nature exceptions.”  MPEP 2106.04(c).  “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception.”  MPEP 2106.04(c)(II).
Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”  MPEP 2106.04(c)(I).
	Here, claims 1, 7-9, 13 and 14 (i.e. the claims) are directed towards a composition of matter such that step 1 is yes.
	GenBank, Accession No.  NZ_SQMQ01000042.1, 2022, www.ncbi.nlm.gov, evidences that a naturally-occurring E. coli strain EETUKB168 isolated from a human (Homo sapiens) clinical sample produces a XylR protein identical to recited SEQ ID NO: 1 with the substitution A336G as shown in the following alignment:


    PNG
    media_image3.png
    578
    639
    media_image3.png
    Greyscale

Regarding claims 13-14, the specification in Table 3 evidences that a XylR protein identical to SEQ ID NO: 1 with mutation A336G as shown in GenBank NZ_SQMQ01000042.1 confers improved growth when expressed in a recombinant host cell in comparison to the growth of a host cell expressing SEQ ID NO: 1, when the cells are cultured in the presence of xylose, as indicated by “FOIC OD ranking” as shown in Table 3 of the specification.
Since the natural product recited in the rejected claims is naturally-occurring, for step 2A, prong 1, “there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”
Regarding, step 2A, prong 2, “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception.”  MPEP 2106(II)(A)(2).  “Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).”  MPEP 2106.04(d).
In the rejected claims, there are no additional elements recited in claim other than the judicial exception of naturally-occurring XylR protein.
Regarding Step 2B for claims 1-4 and 9, “Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception”?  MPEP 2106.05(II). In the rejected claims, there are no additional elements recited in claim other than the judicial exception of naturally-occurring XylR protein.
As such, steps 2A and 2B are answered in the negative and the claims are directed towards ineligible subject matter for the reasons stated.

Allowable Subject Matter
Claims 10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that the additional objections above are addressed.
Regarding claim 10, following an extensive search, no XylR protein having a combination of two substitutions relative to SEQ ID NO: 1 as recited in claim 10 can be identified in the evidence of record including in identifiable XylR proteins having a low percent identity to recited SEQ ID NO: 1 such as Uniprot A0A2N7QNM0.
Regarding claims 16-17, XylR proteins with a substitution as recited in claims 16 and 17, such as E337H, relative to SEQ ID NO: 1 are known in the art, such as the XylR protein described in Uniprot A0A2N7QNM0. However, there is no reasonable motivation to modify a cell having such XylR protein with a low percent identity to SEQ ID NO: 1 to have a heterologous fatty acid derivative biosynthetic enzyme or to selectively combine such XylR protein and a heterologous fatty acid derivative biosynthetic enzyme in a common host cell, or in claim 17 to express such XylR protein as described in Uniprot A0A2N7QNM0 in a recombinant host cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652